Exhibit The Education Resources Institute, Inc. and Subsidiary Consolidated Financial Statements June 30, 2007 and The Education Resources Institute, Inc. and Subsidiary Index June 30, 2007 and Page(s) Report of Independent Auditors 1 Consolidated Financial Statements Statements of Financial Position 2 Statements of Activities and Changes in Net Assets 3 Statements of Cash Flows 4 Notes to Financial Statements 5-19 Supplemental Consolidating Schedules Statements of Financial Position 20-21 Statements of Activities and Changes in Net Assets 22-23 Report of Independent Auditors To the Board of Directors of The Education Resources Institute, Inc. and Subsidiary In our opinion, the accompanying consolidated statements of financial position and the related consolidated statements of activities and changes in net assets and cash flows present fairly, in all material respects, the financial position of The
